RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1328-MR

ABDISAMAD AHMED                                                    APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE DEANA C. MCDONALD, JUDGE
                        ACTION NO. 18-CI-502870


NADIFO DHALOW                                                        APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

GOODWINE, JUDGE: Abdisamad Ahmed (“Ahmed”) appeals from orders of the

Jefferson Circuit Court, Family Division, setting his temporary and permanent

child support obligations. After careful review, we affirm.

                                BACKGROUND

            Ahmed and Nadifo Dhalow (“Dhalow”) were never married and are

the parents of three minor children. This case was initiated when Dhalow
petitioned for sole custody of the children and subsequently requested temporary

child support. On March 22, 2019, the family court ordered Ahmed to pay

temporary child support in the amount of $1,666.17 per month. In setting

temporary child support, the family court found Dhalow earned $1,408.00 per

month based upon thirty-two hours of work per week at $11.00 per hour.1 The

court also found Dhalow incurred $400.00 per week in childcare expenses. Based

upon Ahmed’s 2018 1099,2 the family court found his yearly gross income to be

$73,230.95, or $6,103.00 per month.

                 Ahmed requested the family court set aside the temporary child

support order on the basis that his full 2018 income tax return showing his business

expenses was not available at the time the family court set temporary child support

but was now available. The family court denied Ahmed’s motion and later denied

Ahmed’s motion for reconsideration of the denial.

                 At the hearing on permanent child support, the family court heard

testimony from both parties. First, Ahmed testified to being self-employed as a

truck driver. He introduced his 2017 income tax returns showing his gross income

was $125,151.00. He testified to having an adjusted gross income of $27,608.00



1
 The family court found Dhalow could not be imputed full-time income because, at the time, she
was caring for a child under the age of three years old. Kentucky Revised Statutes (KRS)
403.212(2)(d).
2
    The family court incorrectly referred to Ahmed’s 1099 as a W-2 in the March 22, 2019 order.

                                                -2-
after deduction of his business expenses, as reflected on his tax return. He further

testified to earning $115,725.00 in gross income in 2018 with an adjusted gross

income of $18,419.00.3 Ahmed broadly stated the expenses deducted from his

gross income on his tax returns include maintenance costs for his truck, taxes,

licensing fees, insurance costs, and tolls. He testified to licensing costs of

$2,400.00 but did not specifically identify the cost of any other business expenses.

Ahmed also testified to paying rent in the amount of $955.00 per month for

Dhalow’s apartment. He claimed to pay $150.00 per month for Dhalow’s cable

and asserted he gave her additional funds for the children’s expenses.

              On cross-examination, Ahmed admitted to reporting his income on an

application to rent an apartment from Four Seasons Apartments in 2017. On the

application, Ahmed listed his income as $100,000.00 per year with his current

employer and $90,000.00 per year with his previous employer. When questioned

about these amounts, he stated he took into account most of his business

deductions when reporting his income on the application. Video Record (“V.R.”)

at 6/28/2019, 10:29:55-10:30:20.

              Dhalow then testified to her income and childcare costs. She testified

to earning $11.00 per hour and working sixty-one hours every two weeks during


3
 Ahmed did not introduce his 2018 income tax return at the hearing. The return was included as
an exhibit to his motion to modify his temporary child support obligation. Record (“R.”) at 74-
92.

                                              -3-
the school year and fifty-one hours every two weeks during the summer. She also

introduced receipts and copies of checks showing she paid her mother $100.00 per

week for childcare.4 She also conceded Ahmed paid her rent every month but

contested his claims of paying her cable bill and providing other financial

assistance.

                 In its final order, the family court set Ahmed’s permanent child

support obligation at $1,168.50 per month in accordance with the child support

guidelines. In reaching this amount, the family court found Dhalow earned $11.00

per hour and worked sixty-one hours every two weeks during the school year and

fifty-one hours every two weeks during the summer. Because Dhalow was

voluntarily underemployed, the family court imputed her income at the minimum

wage to reach forty hours per week. To calculate her gross income for forty-two

weeks, or the school year, the family court used $11.00 per hour for thirty-one

hours and $7.25 per hour for nine hours. For ten weeks, or the summer, the family

court used $11.00 per hour for twenty-five hours and $7.25 per hour for fifteen

hours. Using these numbers, the family court found Dhalow’s monthly gross

income to be $1,741.69. The court also found Dhalow spent $100.00 per week on

childcare.




4
    The parties stipulated to this amount.

                                             -4-
                The family court found Ahmed was self-employed. In determining

his gross income, the court considered both Ahmed’s tax documents and the Four

Seasons Apartments application to which he testified. The family court found the

apartment application to be the best evidence of Ahmed’s income for purposes of

calculating child support. R. at 96. The family court found “[w]hen considering

[Ahmed’s] gross income, deductions/exemptions for tax purposes, etc. the [c]ourt

believes the amount represented by [Ahmed] as his income when attempting to

acquire housing best reflects what he believes to be most representative of his true

gross income.” Id. Based upon these findings, the family court determined

Ahmed’s annual gross income to be $95,000.00, or $7,916.67 per month.

                Both parties filed motions under CR5 59.05. In part, Dhalow

requested the order be amended based upon a mathematical error in the family

court’s calculation. Ahmed requested he be granted a credit against his child

support obligation in the amount of $955.00 per month for his payment of

Dhalow’s rent. The family court amended the prior order based upon the

mathematical error identified by Dhalow, making Ahmed’s monthly obligation

$1,885.18. The court denied Ahmed’s motion, finding he was “not entitled to a




5
    Kentucky Rules of Civil Procedure.

                                          -5-
credit because he chose not to comply with the [o]rder entered by this [c]ourt.” R.

at 114. This appeal followed.


                            STANDARD OF REVIEW

             “[T]his state’s domestic relations law is founded upon general

statutory guidelines and presumptions within which the [family] court has

considerable discretion.” Van Meter v. Smith, 14 S.W.3d 569, 574 (Ky. App.

2000). “We review the establishment, modification, and enforcement of child

support obligations for abuse of discretion.” Wilson v. Inglis, 554 S.W.3d 377, 381

(Ky. App. 2018) (citation omitted). “Discretion is abused only when a [family]

court’s decision is arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Holland v. Holland, 290 S.W.3d 671, 674 (Ky. App. 2009) (citation

omitted). We will disturb a family court’s findings of fact only if they are clearly

erroneous. Wilhoit v. Wilhoit, 521 S.W.2d 512, 513 (Ky. 1975).


                                    ANALYSIS

             Before reaching the merits of Ahmed’s appeal, we must first address a

deficiency in his brief under CR 76.12. “Compliance with CR 76.12 is

mandatory.” Smothers v. Baptist Hospital East, 468 S.W.3d 878, 881-82 (Ky.

App. 2015) (citing Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010)).

Ahmed’s brief does not contain “at the beginning of the argument a statement with



                                         -6-
reference to the record showing whether the issue was properly preserved for

review and, if so, in what manner.” CR 76.12(4)(c)(v). “It goes without saying

that errors to be considered for appellate review must be precisely preserved and

identified in the lower court.” Koester v. Koester, 569 S.W.3d 412, 414 (Ky App.

2019) (citing Skaggs v. Assad, By and Through Assad, 712 S.W.2d 947, 950 (Ky.

1986)). “It is not the function or responsibility of this court to scour the record on

appeal to ensure that an issue has been preserved.” Id. at 415 (citing Phelps v.

Louisville Water Co., 103 S.W.3d 46 (Ky. 2003)).

             Where a party fails to abide by the rules, our options are: “(1) to

ignore the deficiency and proceed with the review; (2) to strike the brief or its

offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the brief

for manifest injustice only, Elwell v. Stone, 799 S.W.2d 46, 47 (Ky. App. 1990).”

Hallis, 328 S.W.3d at 696. Although this does not excuse briefing errors, we

acknowledge Ahmed’s appellate counsel did not represent him before the family

court. We will ignore the deficiency and proceed with our review.

             On appeal, Ahmed raises four arguments: (1) the family court erred

by using incorrect amounts for Dhalow’s childcare costs and gross income when

calculating Ahmed’s temporary child support obligation; (2) the family court

erroneously refused to modify Ahmed’s temporary obligation; (3) the family court

abused its discretion in determining Ahmed’s gross income when setting


                                          -7-
permanent child support; and (4) the family court abused its discretion in

determining Dhalow’s gross income when setting permanent child support.

             First, Ahmed argues the family court erroneously determined his

temporary child support obligation in its March 22, 2019 order. Specifically, he

argues the family court miscalculated Dhalow’s income based upon her testimony.

He contends if Dhalow worked thirty-two hours per week for $11.00 per hour, her

monthly gross income would be $1,525.00, not $1,408.00. Furthermore, he argues

the family court erroneously used $400.00 per week for Dhalow’s childcare

expenses, when she reported only $100.00 per week in childcare expenses.

             Temporary orders regarding child support, like those regarding

maintenance, are “interlocutory in nature and generally are not subject to appeal.”

Atkisson v. Atkisson, 298 S.W.3d 858, 864 (Ky. App. 2009) (citation omitted); see

also Lebus v. Lebus, 382 S.W.2d 873 (Ky. 1964). Temporary orders are subject to

review only to the extent they are incorporated into final orders. Calloway v.

Calloway, 832 S.W.2d 890, 894 (Ky. App. 1992).

             Herein, the family court did not incorporate its temporary order into

its final order on child support. Although it does appear the family court

miscalculated Dhalow’s gross income and misstated her childcare expenses when

determining Ahmed’s temporary child support obligation, the family court

redetermined the parties’ gross incomes and childcare expenses when setting


                                         -8-
permanent child support. Accordingly, we decline to address Ahmed’s argument

regarding the temporary order.

             Second, Ahmed claims the family court erroneously refused to modify

his temporary child support obligation when he provided his full 2018 income tax

return with his motion to reconsider the temporary order. Again, because the

family court’s orders denying Ahmed’s motion to reconsider the temporary order

and motion to reconsider its denial of that motion are temporary themselves, they

are interlocutory and not subject to review by this Court. Atkisson, 298 S.W.3d at

864. Therefore, we will not address this argument.

             Next, Ahmed contends the family court abused its discretion in

determining his gross income based on the Four Seasons Apartments application

rather than his income tax return and disregarding his ordinary and necessary

business expenses. At the outset of our analysis, we must address Ahmed’s

repeated contention that the family court’s determination of his gross income from

self-employment was a deviation from the child support guidelines. Where

appropriate, a family court may deviate from the child support guidelines. KRS

403.211(2). However, the determination of a self-employed parent’s gross income

is not a deviation from the guidelines, but a separate statutory requirement under

KRS 403.212(2)(c). Herein, the family court determined both parties’ gross




                                         -9-
incomes and then set Ahmed’s monthly child support obligation in accordance

with the guidelines under KRS 403.212(7).

            For income from self-employment, rent, royalties,
            proprietorship of a business, or joint ownership of a
            partnership or closely held corporation, “gross income”
            means gross receipts minus ordinary and necessary
            expenses required for self-employment or business
            operation. Straight-line depreciation, using Internal
            Revenue Service (IRS) guidelines, shall be the only
            allowable method of calculating depreciation expense in
            determining gross income. Specifically excluded from
            ordinary and necessary expenses for purposes of this
            guideline shall be investment tax credits or any other
            business expenses inappropriate for determining gross
            income for purposes of calculating child support. Income
            and expenses from self-employment or operation of a
            business shall be carefully reviewed to determine an
            appropriate level of gross income available to the parent
            to satisfy a child support obligation. In most cases, this
            amount will differ from a determination of business
            income for tax purposes. Expense reimbursement or in-
            kind payments received by a parent in the course of
            employment, self-employment, or operation of a business
            or personal use of business property or payments of
            expenses by a business, shall be counted as income if
            they are significant and reduce personal living expenses
            such as a company or business car, free housing,
            reimbursed meals, or club dues.

KRS 403.212(2)(c) (emphasis added). It is evident the legislature intended for

calculation of gross income for child support purposes to be separate from

reporting of profits and expenses for tax purposes. KRS 403.212(2)(c) demands

closer scrutiny of a self-employed parent’s income than simple acceptance of what

is reflected on the parent’s income tax returns. Snow v Snow, 24 S.W.3d 668, 672


                                       -10-
(Ky. App. 2000). When a parent is self-employed, the burden is on the parent to

prove his “ordinary and necessary business expense[s].” Bootes v. Bootes, 470
S.W.3d 351, 355 (Ky. App. 2015).

             Herein, Ahmed submitted his income tax returns to the family court,

but largely did not address his claimed business expenses. Instead, it appears

Ahmed expected the court to accept his tax returns without explanation and grant

him the total of deductions he claimed therein, which amounted to $97,543.00 in

2017 and $97,306 in 2018. Ahmed failed to meet his burden to prove his ordinary

and necessary business expenses when he provided no documentation or receipts

indicating what specific expenses he incurred and provided no explanation of how

they were ordinary and necessary for his business. Furthermore, when questioned

about the Four Seasons Apartments application, Ahmed admitted he reported his

income therein taking into consideration his business expenses. “[J]udging the

credibility of witnesses and weighing evidence are tasks within the exclusive

province of the [family] court.” Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003)

(citation omitted). With little to no credible evidence of Ahmed’s alleged business

expenses upon which to rely, we cannot say the family court abused its discretion

in relying on the apartment application to calculate his gross income.

             Furthermore, Ahmed complains the family court made no findings as

to how much of the expenses he claimed in his income tax returns were ordinary


                                        -11-
and necessary. However, upon entry of the family court’s final child support

order, Ahmed did not raise these arguments relating to his gross income and

business expenses in either his post-judgment motion for reconsideration or a

motion for additional findings of fact under CR 52.02.

               It is fundamental that a party who asserts a claim must
               prove that claim to the satisfaction of the trier of fact, and
               on failure of the fact-finder to rule on the contention, the
               pleading party must seek a ruling from the [family] court
               by means of a request for additional findings of fact.

Vinson v. Sorrell, 136 S.W.3d 465, 471 (Ky. 2004). In the absence of a motion for

additional findings of fact, “this Court must presume that the evidence presented at

trial supports the [family] court’s conclusions.” McKinney v. McKinney, 257
S.W.3d 130, 134 (Ky. App. 2008) (citation omitted). Therefore, we decline to say

the family court abused its discretion in determining Ahmed’s gross income.

               Finally, Ahmed argues the family court abused its discretion by

imputing to Dhalow wages of $7.25 rather than $11.00 per hour and for failing to

consider the $955.00 in monthly rent paid by Ahmed as income for Dhalow.

Ahmed did not raise either of these arguments before the family court.6 “It is well-

settled that an appellate court is without authority to review issues not raised in or

decided by the [family] court.” Masters v. Masters, 415 S.W.3d 621, 625 (Ky.


6
  Although Ahmed addressed his payment of Dhalow’s rent in his post-judgment motion for
reconsideration of the final child support order, he requested a credit against his obligation rather
than for it to be included as Dhalow’s gross income.


                                                -12-
2013) (internal quotation marks and citation omitted). Therefore, Ahmed’s failure

to raise these issues before the family court precludes him from seeking review by

this Court.


                                  CONCLUSION

              For the foregoing reasons, we affirm the order of the Jefferson Circuit

Court, Family Division.

              CALDWELL, JUDGE, CONCURS.

              LAMBERT, JUDGE, DISSENTS WITHOUT OPINION.


 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Myrle L. Davis                            Allison S. Russell
 Louisville, Kentucky                      Louisville, Kentucky

                                           Rebecca M. Simms
                                           Louisville, Kentucky




                                         -13-